Citation Nr: 0632532	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-11 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an effective date prior to March 23, 1999 
for service connection for retinitis pigmentosa.

2.  Entitlement to a special home adaptation grant. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two rating decisions dated in April 
2003 and November 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In the April 
2003 rating decision, the RO granted service connection for 
retinitis pigmentosa and assigned a 10 percent evaluation 
effective March 23, 1999.  Thereafter, the RO increased the 
appellant's retinitis pigmentosa evaluation to 80 percent and 
then 100 percent, respectively, also effective March 23, 
1999. See June 2003 and October 2003 rating decisions.  The 
appellant, who had active service from November 1965 to 
November 1968, appealed the assignment of the March 23, 1999 
effective date to the BVA.  

In the November 2005 rating decision, the RO determined that 
the appellant was not entitled to a special home adaptation 
grant.  After the appellant's earlier effective date claim 
was certified to the Board for review, the appellant's 
representative submitted an informal hearing presentation in 
which he withdrew the appellant's appeal for an earlier 
effective date. See April 2006 certification letter; 
September 2006 informal hearing presentation.  In that same 
pleading, the appellant disagreed with the November 2005 
rating decision denying a special home adaptation grant.  

The issue of entitlement to a special home adaptation grant 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the appellant if 
further action on his part is required.  
 



FINDING OF FACT

On September 13, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of the issue of entitlement 
to an effective date prior to March 23, 1999 for service 
connection for retinitis pigmentosa was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, 
regarding the issue of entitlement to an effective date prior 
to March 23, 1999 for service connection for retinitis 
pigmentosa, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claim of entitlement to an effective date prior to 
March 23, 1999 for service connection for retinitis 
pigmentosa and, hence, there remains no allegation of errors 
of fact or law for appellate consideration regarding this 
claim. See September 2006 informal hearing presentation.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this claim and it is dismissed.


ORDER

The appeal regarding the appellant's claim of entitlement to 
an effective date prior to March 23, 1999 for service 
connection for retinitis pigmentosa is dismissed.

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  As set 
forth above, the appellant's representative recently 
submitted a notice of disagreement on the appellant's behalf 
in regards to the November 2005 rating decision that denied 
entitlement to a special home adaptation grant. See September 
2006 informal hearing presentation.  Since the appellant's 
notice of disagreement was submitted after the RO's 
certification to the Board, the RO has not had the 
opportunity to address this issue in a Statement of the Case.  
Thus, this claim must be remanded to the RO for further 
action. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case with respect to the appellant's 
disagreement with the November 2005 
rating decision that denied entitlement 
to a special home adaptation grant.  The 
appellant should be advised of the need 
to submit a Substantive Appeal to 
continue with his appeal as to this issue 
and the time limit to do so.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


